department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code 06-00a contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date x name f llc b date s state t date p industry d database g database l_ database dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons described below facts your founder x is also the founder of f which was formed as an llc in the state of s on t f’s organizing document shows x as its only member furthermore your secretary treasurer is f’s registered agent services budget show sec_67 of expenses are for management fees paid to f you will negotiate a management agreement with f at or below market rates your f is a for profit business offering equipment and p industry consulting you were formed on b in the state of s which is about days after f’s formation your articles of incorporation have no stated purpose you are also not a membership_organization your bylaws state o you will supply and procure p p fixtures and p technology in support of global development o consistent with u s governmental policy you will disseminate information and provide referrals within the p industry to u s government agencies international business communities and host country project clients o you will provide comprehensive and strategically integrated networking multi-level information access and professional services for the benefit of other member organizations of the consortium for international development u s government agency programs and the u s and host country business communities o you will contribute to job creation within the p industry within both the u s and host country client communities especially with women and minority-owned business enterprises once you receive income_tax exemption you will apply to the united_states agency for international development usaid to become a private voluntary organization pvo and will represent the p industry sector and promote this industry throughout the world you will refer companies within the p industry to l l is a developing database of all companies within the united_states who are interested in participating in domestic and international projects funded by government and non-government organizations by joining the free database a business can be matched to development projects worldwide you have no relationship with the l d and g are a vetting process within l to determine which companies are qualified to work on the domestic and international projects many look to the d and g for their contract needs when the business you refer is selected to supply goods or services by any funding agency you will be paid a facilitators fee for all p purchased the facilitator’s fee is determined by the funding agency based on each specific project facilitation fees can only be paid to a non profit organization you will also offer professional specification input on international potential projects that involve the p industry in this case you will travel to the country where the project has been identified in order to evaluate the specifications of a project as it pertains to the elements of the p industry this trip will also lead to a referral to an industry supplier of p technologies you will advertise your services by becoming a member the p industry trade_association and plan to attend trade shows to meet people in the p industry you have four board members including x as your president finally you did not provide information that we requested for example you o o did not provide a copy of the grant application_for the usaid united_states agency for international development nor did you submit the specific requirements for the grant did not provide the names of the members or the owners of f you wrote that f has no members and that your founder is a minority board member even though e's organizing document lists x as its member o oc did not provide a copy of the contract or a description of the contract terms with f as well as how the management fees will be determined the management fees however are estimated at over dollar_figure per month did not state the gross_income of f without the potential contract from you law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulation states that a business league is an association to promote such of persons having some common business_interest the purpose of which is common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 denied exemption to a local organization whose principal activity consisted of furnishing particular information and specialized individual service to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses these services are but not limited to promoting efficiency among members by producing a publication that provides a list of specific projects from whom bids and quotations may be obtained by members in addition a labor committee is maintained within the organization to settle labor disputes for members revrul_61_170 1961_2_cb_112 held that an organization formed and operated primarily as an employment agency for the benefit of members is engaged in a regular business of a kind ordinarily carried on for profit and is rendering particular services for individual members and thus activities of this nature preclude exemption under c of the code revrul_76_409 1976_2_cb_154 denied exemption to an organization whose principal activity is the publication and distribution of an annual directory consisting almost entirely of members’ names addresses and telephone numbers the directory is distributed free to those members of the business community who are likely to require the services of the profession it was held the publication and distribution of a directory containing the names and addresses of members constitutes advertising for individuals and therefore is the performance of particular services to members rather than an activity aimed at the improvement of general business conditions in 136_f2d_435 the court denied exemption as a business league the organization was an apartment owners’ association which regularly carried on a business of a kind ordinarily conducted for profit and performed particular services for individual persons these services consisted of acting as a clearing house for information about tenants including the operation of apartment houses and about the legislation affecting the business gave council and advice to its members and did what it could to promote their welfare secured information about prices for necessary goods for the apartments and represented its members in labor disputes and negotiations the court held the organization’s primary activity was one of a business regularly carried on for profit application of law you are not described in sec_501 because you operate similar to a for profit business by providing referral services to businesses in the p industry moreover your net_earnings are inuring to x through your relationship with ef you are not described in sec_1_501_c_6_-1 of the income_tax regulation because the facts show you are not operating to promote the common business interests of a particular industry or trade but rather you are engaging in a regular business of the kind ordinarily carried on for profit you are referring businesses involved in the p industry to l in order for them to find projects if a referred business is awarded a contract for a job you are paid a facilitation fee although you wrote the fee is for you to be self-sustaining this does not change the fact you are operating a business like the organization in revrul_56_65 you are providing a particular service to businesses by making referrals to l for them to locate specific projects offered by u s government agencies international business communities and host country project clients successful referrals you will be paid a facilitation fee this is similar to a business that is ordinarily carried on for profit for you are like the organizations in revrul_61_170 and revrul_76_409 since you are providing business opportunities for businesses within the p industry you refer clients to l order for them to secure beneficial business deals if a contract is accepted you are paid a fee you are operating a business ordinarily carried on for profit in you are like the organization in 136_f2d_435 other member organizations of the consortium for international development u s government agency programs and the u s and host country business communities these services are those of a business ordinarily carried on for profit and render particular services for individuals rather than promoting the general business conditions of the industry as a whole you have stated you provide professional services for the benefit of you have not met the requirements of revproc_2011_9 because you did not provide information we asked after repeated requests for instance you o o o o did not submit specific requirements for the grant from the usaid nor provide a copy of the grant application_for usaid did not provide a complete list of the members or owners of f did not provide a copy of the contract or contract terms with f in addition you did not describe how the management_contract fees with f will be determined except that theses fees will be at or below market rate did not state the gross_income of f without the potential contract from m applicant’s position your position is that you believe you qualify for exemption under sec_501 of the internal_revenue_code_of_1986 and that you have provided the necessary information our response to applicant's position you failed to provide any additional information from which it can be concluded that you are primarily organized and operated in accordance with sec_501 conclusion your activities are not directed to the improvement of business conditions of one or more lines of businesses or any other purpose defined in sec_501 you are providing referral services to those in the p industry for a fee even though the fees enable you to be self-sustaining you are operating a business of a kind ordinarily carried on for profit although you did not provide details concerning the contractual relationship with f based on the submitted information your net_earnings are inuring to x through the relationship with f accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter astatement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired a a the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
